Citation Nr: 0535116	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-249 44A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1981 RO decision which denied service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Hartford, Connecticut, Department of Veterans Affairs (VA), 
Regional Office Regional Office (RO), which found that the 
April 1981 rating decision did not contain CUE.  

In a letter received at the RO in August 2003, the veteran 
requested a Board hearing.  However, in his September 2003 
substantive appeal (Form 9) the veteran indicated that he did 
not want a BVA hearing.  The Board determines that the 
veteran's request for a Board hearing was effectively 
withdrawn.  In October 2003 the veteran requested a hearing 
with a Decision Review Officer at the RO.  Such hearing was 
held in February 2004 and the transcript of that hearing is 
of record.  

In a letter from the veteran, received at the RO in July 
2002, the veteran requested that his claim for service 
connection for a back condition be reopened.  He reiterated 
this request in his October 2002 notice of disagreement 
(NOD).  The RO has not issued a decision on that request and, 
so, that matter is referred to the RO for appropriate action.  


FINDING OF FACT

The unappealed RO decision of April 1981 which denied service 
connection for a back condition did not contain an 
undebatable error that was outcome determinative.  



CONCLUSION OF LAW

There was no CUE in the April 1981 RO decision.  38 U.S.C.A. 
§  5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Factual Background

The veteran's enlistment examination in May 1975 shows a 
normal spine with no complaints of back problems.  The first 
record of a back condition in the service medical records is 
a treatment record from May 1977 when the veteran was seen 
with complaints of low back pain after lifting camouflage 
nets.  The next incident of back pain in service was in 
November 1980 when the veteran was diagnosed with muscle 
strain after lifting boxes.  In December 1980 the veteran had 
an X-ray of his back which revealed spina bifida occulta at 
S1 and reduction of disc space at L5-S1.  The separation 
examination, also in December 1980, indicated visible muscle 
spasm upon spinal flexion in the midlumbar region but no 
limitation of motion on flexion or abduction of the spine.  
In January 1981, the veteran was seen to recheck on his low 
back pain and in February 1981 the Physical Profile Board 
gave him a P3 rating for his lower extremities on the PULHES 
scale and noted chronic lumbosacral strain and degenerated 
L5-S1 disc.  

The veteran was honorably discharged in March 1981 and filed 
a claim for service connection for "a back injury or worn 
disc" in the same month.  

The RO denied his claim by rating decision in April 1981, 
finding that the veteran's spina bifida occulta was a 
congenital or developmental abnormality, there was no 
evidence of injury or of aggravation of the spina bifida 
beyond the natural rate of progression during active service.  
The veteran did not initiate an appeal in regard to this 
denial of service connection.  

Spina bifida is "a congenital cleft of the vertebral column 
with hernial protrusion of the meninges"; meninges are more 
than one of the three membranes that envelop the brain and 
spinal cord.  Godfrey v. Brown, 7 Vet. App. 398, 400-401 
(1995) (citing WEBSTER'S MEDICAL DESK DICTIONARY 667, 422 
(1986)).

In July 2002, the veteran's representative initiated a claim 
on his behalf for CUE in the April 1981 RO decision.  The 
allegation was that the rater who issued that RO decision had 
concluded that the veteran's back strain and spina bifida 
occulta were not chronic and were related and existed prior 
to service, without obtaining medical verification in the 
form of a VA examination.  

At the February 2004, hearing the veteran's representative 
acknowledged that spina bifida was a congenital defect, but 
argued that the veteran did not have disc disease of the 
lumbar spine when he entered service, and did when he left 
service.  He argued that the RO had treated this evidence as 
"immaterial" and that such treatment constituted CUE.  The 
veteran stated that he believed the April 1981 RO decision 
was wrong in that he was healthy when he entered service, had 
back problems in service, and had continued to experience 
back problems since separation.  

II.  Legal Analysis

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) are inapplicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2005).  In this case, the veteran 
did not initiate an appeal within one year of the 
notification of the April 1981 RO decision.  Therefore, that 
decision became final and will be accepted as correct in the 
absence of CUE.  

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never give rise to the stringent 
definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 
2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russel v. Principi, 3 Vet. App. 310 (1992).  

The veteran and his representative have alleged two bases for 
a finding of CUE in the 1981 rating decision.  First they 
allege that the claim should not have been denied without an 
examination.  This is essentially an allegation that the RO 
failed in its duty to assist the veteran with the development 
of the claim.  A failure in the duty to assist, however, 
cannot be CUE.  Caffrey v. Brown, 6 Vet. App. at 383-4.  The 
first claim of CUE, therefore, fails.

The second allegation of CUE is that the RO failed to take 
into account the fact that disc disease was absent at service 
entrance but present at service separation.  The April 1981 
decision does not report findings at service entrance, but 
notes that back complaints began after heavy lifting in 1977.  
The decision also noted the finding of diminished disc space 
at L5-S1 in additional to spina bifida occulta.  The RO thus 
appears to have considered the correct evidence.

The RO did not recognize the diminished disc space as 
representing a disability separate from spina bifida.  This 
lack of recognition involves the way in which the RO weighed 
the evidence, and therefore could not constitute CUE.  Pierce 
v. Principi.

Even if the record showed back disabilities in service other 
than spina bifida, the RO's failure to recognize these 
additional disabilities was not CUE.  At the time of the RO's 
decision it had the veteran's claim and service medical 
records, but no evidence of a current back disability.  The 
claim reported no current back symptoms or any post-service 
back treatment.  Service connection would have required 
evidence of a current back disability.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  

The failure to consider other back conditions shown in the 
service medical records was not outcome determinative.  The 
failure could not have been CUE.  Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999).

Based on the evidence then of record and the law then in 
effect the April 1981 RO decision was not the product of CUE.  


ORDER

The claim of CUE in the April 1981 RO decision is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


